FILED
                               NOT FOR PUBLICATION                          FEB 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ARIEL RAMON ARAUZ; et al.,                         No. 06-72937

               Petitioners,                        Agency Nos.    A096-356-298
                                                                  A096-356-299
  v.                                                              A096-356-300

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Ariel Ramon Arauz and his family, natives and citizens of Nicaragua,

petition for review of the Board of Immigration Appeals’ dismissal of an appeal

from an immigration judge’s order denying their request for asylum and

withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence, Lata v. INS, 204 F.3d 1241, 1244 (9th Cir. 2000),

and we grant the petition for review, and remand.

      The agency found the harm Arauz alleged did not rise to the level of

persecution. This finding is not supported by substantial evidence because

Sandinistas kidnaped Arauz, invaded his family home several times, harassed his

family repeatedly, and closely confronted him with death threats. See Ruano v.

Ashcroft, 301 F.3d 1155, 1160-61 (9th Cir. 2002) (concluding that threats,

accompanied by some form of confrontation or mistreatment, established past

persecution).

      The agency also found Arauz did not establish a nexus between the

Sandinistas’ actions against him and a protected ground. Substantial evidence does

not support the agency’s finding that there was no nexus between the Sandinistas’

actions and a protected ground. See Navas v. INS, 217 F.3d 646, 656 (9th Cir.

2000) (applicant may establish eligibility for asylum relief by showing persecution

on account of a protected category).

      Accordingly, we grant the petition for review and remand for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12,

16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.


                                         2                                   06-72937